Citation Nr: 1016241	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-28 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than March 3, 2000 
for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that decision, the RO denied an effective date 
earlier than March 3, 2000 for the grant of service 
connection for schizophrenia.  

In his September 2008 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing).  In October 2008, he withdrew 
his hearing request and instead elected to have an informal 
hearing conference with a Decision Review Officer (DRO) at 
the RO.  The hearing conference was held in January 2009 and 
a summary of the conference has been associated with the 
Veteran's claims folder.


FINDING OF FACT

The Veteran's claim for service connection for a psychiatric 
disability was received on March 3, 2000 and no prior claim 
for this disability had been received.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 3, 2000 
for the grant of service connection for schizophrenia have 
not been met.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3,151, 3.155, 3.400 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claim for an earlier effective date for the grant of 
service connection for schizophrenia arises from the 
Veteran's disagreement with the effective date assigned after 
the grant of service connection.  The courts have held, and 
VA's General Counsel has agreed, that where an underlying 
claim for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

Further assistance is unlikely to assist the Veteran in 
substantiating entitlement to an earlier effective date.

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A.  
§ 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).   

The current effective date of the grant of service connection 
for schizophrenia is March 3, 2000, the date the Veteran's 
claim for that disability was received.  In his August 2006 
claim and September 2008 substantive appeal (VA Form 9), the 
Veteran stated that he had contacted VA as early as 1993 in 
order to receive forms to apply for disability benefits and 
that he did not receive the necessary forms until he 
contacted the office of Congressman Clay.  He claims that 
these earlier attempts to file a disability claim constituted 
an informal claim for benefits.

In support of this contention, the Veteran submitted several 
letters dated in February, August, and December 1993 and 
March 1994 which he claims were sent to VA and privacy 
authorization forms dated in December 1992 and December 1999 
which were sent to Congressman Clay's office.  In each of 
these documents, he stated that he was being treated for a 
disability and requested the necessary paperwork in order to 
apply for disability.  The Veteran also submitted a copy of a 
postmarked envelope sent to the Veteran from VA, but there is 
no indication as to the contents of the envelope.

The letters submitted by the Veteran are not shown to have 
been received by VA until August 2006, despite the earlier 
dates written on the letters.  Also, the privacy 
authorization forms were sent only to Congressman Clay and 
were not received by VA until May 2009.  Regardless of when 
the documents were received, however, they could not have 
been considered an informal claim for benefits because they 
did not sufficiently identify the benefit being sought.

A claim must identify the benefit sought.  38 C.F.R. 
§§ 3.151, 3.155(a).  The requirement to identify the benefit 
sought means that a claimant must describe the nature of the 
disability for which he is seeking benefits.  Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009); See Ingram v. Nicholson, 21 
Vet. App. 232, 256 (2007).  A claimant may satisfy this 
requirement by referring to a body part or system that is 
disabled or by describing symptoms of the disability.  
Brokowski; See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
The documents submitted by the Veteran made no reference to a 
psychiatric disability nor did they refer to the symptoms of 
such a disability.  Rather, they referred only to an 
unspecified "disability".  Accordingly, these letters 
cannot be viewed as identifying a claim for service 
connection for a psychiatric disability.

The Veteran also claims that his medical records reveal that 
he was treated for a psychiatric disability prior to May 3, 
2000.  Letters from Dr. Liss dated in December 1999 and 
August 2006 indicate that the Veteran had been treated for a 
psychiatric disability since 1993 and that the disability 
began in service.  However, treatment records cannot 
constitute a claim for service connection.  MacPhee v. 
Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).

As the Veteran never submitted a claim for service connection 
for a psychiatric disability prior to March 3, 2000 and there 
is no prior communication in the record that could be 
considered an informal claim for VA compensation for the 
same, this is the earliest possible effective date.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Therefore, the Board finds that there is simply no 
basis upon which to justify granting an effective date 
earlier than March 3, 2000 and the claim for an earlier 
effective date for the grant of service connection for 
schizophrenia must be denied.  


ORDER

Entitlement to an effective date earlier than March 3, 2000 
for the grant of service connection for schizophrenia is 
denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


